Case 18-15996-elf      Doc 74  Filed 07/22/20 Entered 07/22/20 15:21:01               Desc Main
                               Document      Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re: Jeffrey A. Brennan and Margaret J.          CHAPTER 13
 Brennan,
         Debtors.                                   BANKRUPTCY CASE NUMBER
                                                    18-15996/ELF
 Carrington Mortgage Services, LLC as
 servicer for Bank of America, N.A.,
        Movant,
 v.
 Jeffrey A. Brennan and Margaret J. Brennan,
        Debtors,
 and
 William C. Miller, Trustee,
        Additional Respondent.
                             CERTIFICATION OF DEFAULT

       Kristen D. Little, Esquire, Attorney for Movant, certifies that Debtors have defaulted

upon the terms of this Court's Stipulation and Order dated February 15, 2019. It is further

certified that the attached notice, marked as Exhibit "A," was served upon the Debtors and

Debtors' Attorney on June 8, 2020. The Debtors have failed to cure the default as set forth in the

Notice. The Debtors have failed to make the following payments:

Regular payments of $1,519.79 from April 1, 2020 through July 1, 2020                $6,079.16;
Attorney Fees associated with this default                                             $300.00
Less Debtor’s Suspense                                                              $(1,475.29)
TOTAL DEFAULT                                                                        $4,903.87

       Accordingly, pursuant to the Stipulation and Order, Movant respectfully requests this

Court to enter the attached Order granting Movant relief from the automatic stay.

                                                     Respectfully submitted,


                                                            /s/ Kristen D. Little
Dated: July 22, 2020                                 BY:
                                                     Kristen D. Little, Esquire
                                                     Shapiro & DeNardo, LLC
                                                     3600 Horizon Drive, Suite 150
                                                     King of Prussia, PA 19406
                                                     (610) 278-6800/ fax (847) 954-4809
S&D File #:18-060726                                 PA BAR ID #79992
                                                     klittle@logs.com
                                                     pabk@logs.com
